United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-2079
                                    ___________

Billy Grisso,                          *
                                       *
             Appellant,                *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
United States of America; Catherine    * Eastern District of Missouri.
D. Perry, Judge; Jo Anne B. Barnhart, *      [UNPUBLISHED]
Commissioner, Social Security          *
Administration,                        *
                                       *
             Appellees.                *
                                  ___________

                              Submitted: February 7, 2005
                                  Filed: February 15, 2005
                                  ___________

Before WOLLMAN, MURPHY, and BENTON, Circuit Judges.
                         ___________

PER CURIAM.

       Billy Grisso appeals the district court’s1 dismissal as moot of his petition for
a writ of mandamus, and the district court’s2 preservice dismissal of the United States


      1
        The Honorable Rodney W. Sippel, United States District Judge for the
Eastern District of Missouri.
      2
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
and Judge Perry. Having carefully reviewed the record, we conclude dismissal was
proper for the reasons the district court explained. Accordingly, we affirm. See 8th
Cir. R. 47B.
                        ______________________________




                                        -2-